Citation Nr: 1618328	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 22, 2014, and in excess of 70 percent from that date. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, rated 50 percent effective October 23, 2008.  In May 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  A January 2015 rating decision increased the rating for PTSD to 70 percent effective September 22, 2014.  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  The case is now assigned to the undersigned.

The issue of service connection for sleep apnea is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1.  Prior to February 13, 2009, the Veteran's PTSD was manifested by symptoms productive of a disability picture best characterized as occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

2.  From February 13, 2009, through June 17, 2013, the PTSD was been by symptoms productive of a disability picture best characterized as occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms was not shown.

3.  From June 18, 2013, through September 21, 2014, the PTSD has been manifested by symptoms productive of a disability picture best characterized as occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.
4.  From September 22, 2014, the Veteran's PTSD has been manifested by symptoms productive of a disability picture best characterized occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms has not been shown.


CONCLUSION OF LAW

The Veteran's PTSD warrants "staged" ratings of 50 percent (but no higher) prior to February 13, 2009, 70 percent (but no higher) from February 13, 2009 through June 17, 2013, 50 percent (but no higher) from June 18, 2013, through September 21, 2014, and 70 percent (but no higher) throughout since September 22, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the appeal is from the rating decision that granted service connection for PTSD and assigned an initial rating and effective date of the award, statutory notice is no longer necessary because its purpose has been fulfilled.  A statement of the case (SOC) properly provided notice on entitlement to an increased initial rating.  A deficiency in notice is not alleged.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2009 and in September 2014 (pursuant to the Board's May 2014 remand).  The Board finds the examination reports adequate for rating purposes as they note all findings (both early in the appeal and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3 (2015).  

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R.  
§§ 4.126, 4.130. 

PTSD is rated under the criteria in 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

PTSD is rated 50 percent under Code 9411 which provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Notably, in a recent revision to the governing criteria, use of DSM-IV is superseded by the new DSM-V, which does not incorporate use of the GAF scale.  However, as the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).]  

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A May 2008 clinical record notes complaints of depressed mood, irritability, anger, feelings of worthlessness, and recurring dreams.  The Veteran related that he avoids social situations at times but does have "some" close friends.  He reported some suicidal thoughts but denied specific plan or intent.  He indicated he has been married for 38 years and is an active member in a local church.  He presented with a neat appearance, normal speech, and was oriented to all spheres, with an anxious and depressed mood.

An October 2008 clinical record notes complaints of recurrent memories, disturbing dreams, hypervigilance, financial strains, and marital strains.  It was noted that he presented with an appropriate appearance, coherent speech and intact insight and judgment.  He denied suicidal and homicidal ideations.  Hallucinations and delusions were not noted.  His mood was noted as anxious and dysphoric.  His GAF score was 53.  

A November 2008 clinical record notes complaints of intrusive memories, flashbacks, avoidant behavior, diminished interest in activities, hypervigilance, a sense of a foreshortened future, and difficulties with sleep and concentration.  It was noted that he presented with a neat appearance, normal speech, good eye contact, and oriented to all spheres with good judgment, insight, and impulse control.  He denied suicidal and homicidal ideations.  His mood was noted as anxious and depressed.

A January 12, 2009, private psychological evaluation report notes complaints of recurrent nightmares, difficulty, sleeping, avoidant behavior, diminished interest in activities, a sense of a foreshortened future, and anxiety attacks twice per month.  He described marital difficulties related to communication and sexual functioning; however, he also reported a "good" relationship with his adult child and grandchildren.  He had worked in several grocery stores and restaurants since his separation from active service.  The examiner noted a pattern of argument with coworkers in his work history.  The Veteran endorsed recurrent thoughts of suicidal and homicidal ideation, but denied immediate intent.  It was noted that he was oriented in all spheres, and that his speech content, remote memory, recent memory, and intelligence were within the normal or average range.  However, his speech was slurred at times, and his immediate memory, attention, concentration, judgment, and insight appeared to fall below normal limits.  A GAF score of 37 was noted.  

A January 14, 2009, clinical record notes complaints of feeling withdrawn with poor energy, avoidant behaviors, intrusive recollections, and nightmares.  The Veteran related that he works part-time but has little other outside activity.  It was noted that he presented as depressed with a neat appearance, normal speech, oriented in all spheres, and fair judgment and insight.  He denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  His GAF score was 54.
	
A February 13, 2009, VA examination report notes complaints of a depressed mood, appetite disturbance, sleep difficulties, nightmares, lethargy, poor motivation, irritability, guilt, and occasional passive thoughts of wanting to die (with no plan or intent).  The Veteran described a "bad marriage" of 39 years with one adult child.  He described feeling lonely and experiencing sexual problems.  He described visiting his adult child and grandchildren and indicated that he has friends, but does not like to socialize.  Prior to breaking his leg in July 2008, his hobbies included going for walks.  The Veteran described a suicide attempt in the 1970s when he intentionally ran a red light in hopes of creating a car accident.  He also described one non-physical altercation at work in the 1980s and pushing his wife in 1983.  He denied any history of violence since then.  It was noted that he was casually dressed, unshaven, and had red eyes and labored speech.  His insight, judgment, and intelligence were average, or normal.  His affect was flat and his mood was depressed.  Suicidal and paranoid ideation were noted.  There were no hallucinations.  The examiner noted that the Veteran exhibited inappropriate behavior, but not obsessive/ritualistic behavior.  The examiner also noted the Veteran's inability to maintain minimum personal hygiene, specifically by missing showers for days and staying in the same clothes.  His GAF score was 45.  The examiner opined that there is not total occupational and social impairment due to PTSD signs and symptoms.  However, the examiner opined that the Veteran's PTSD signs and symptoms result in deficiencies in most areas.  The report notes that the Veteran stopped working in January 2008 due to foot problems.  He related that he cannot tolerate people, but also felt that "work might actually help him feel better."

A March 2009 clinical record notes complains of disturbing dreams, hyper arousal, overreaction, and an incident at work.  The Veteran related intrusion, avoidance, and arousal symptoms.  It was noted that he presented with a neat appearance, normal speech, and oriented to all spheres with good judgment, insight, and impulse control.  He denied suicidal and homicidal ideations.  His mood was noted as anxious and depressed.

A July 2009 clinical record notes complaints of poor sleep, low motivation, and depression.  It was noted that he presented as depressed and tense, with a neat appearance, normal speech, and oriented to all spheres with intact judgment and insight.  He denied suicidal ideation and homicidal ideation, but endorsed occasional illusions of voices of men he knew from war.  His GAF score was 49.

A March 2013 clinical record notes complaints of depression, frustration, trouble sleeping, and restlessness.  It was noted that he presented as calm with a neat appearance, normal speech, and oriented to all spheres with fair judgment and insight.  He denied suicidal ideation, homicidal ideation, paranoia, hallucinations, and delusions.  His mood was noted as euthymic.  His GAF score was 53.    

A June 18, 2013, clinical record notes complaints of interpersonal problems, anger, frustration, and social isolation.  It was noted that he presented as calm with a neat appearance, normal speech, and oriented to all spheres with fair judgment and insight.  He denied suicidal ideation, homicidal ideation, paranoia, hallucinations, and delusions.  His mood was noted as euthymic.  His GAF score was 55. 

A June 26, 2013, clinical record notes complaints of depression, anxiety, and frustration.  He related attempts to stay active, such as fishing and spending time with his grandchild.  It was noted that he presented as calm with a neat appearance, normal speech, and oriented to all spheres with fair judgment and insight.  He denied suicidal ideation, homicidal ideation, paranoia, hallucinations, and delusions.  His mood was noted as euthymic.  His GAF score was 51.      

A September 2013 clinical record notes complaints of a lack of marital sexual intimacy due to a medical issue.  It was noted that he presented as calm with a neat appearance, normal speech, and oriented to all spheres with good judgment and fair insight.  He denied suicidal ideation, homicidal ideation, paranoia, hallucinations, and delusions.  His mood was noted as euthymic.  His GAF score was 58.  

An October 2013 clinical record notes complaints and a presentation nearly identical to September 2013.  The noted GAF score was 58.
  
A March 2014 clinical record notes complaints of depression, hopelessness, decreased concentration, sleeplessness, occasional nightmares, and lack of intimacy with his spouse.  It was noted that he presented with a neat appearance, normal speech, and oriented to all spheres, with a depressed mood.  He denied suicidal ideation, homicidal ideation, paranoia, hallucinations, and delusions.  

An April 2014 clinical record notes complains of poor sleep, low energy, and depressed mood.  The Veteran related some marital problems, including a distant relationship and little physical intimacy, but did express enjoyment in spending time with his adult child and grandchildren.  The Veteran denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  It was noted that he presented with a neat appearance, normal speech, and oriented to all spheres with good judgment, insight, and impulse control.  

A September 22, 2014, VA examination notes that the Veteran has been married for 43 years and resides with his wife.  He related that he has contact with his adult child, two grandchildren, and his eleven siblings.  He spends most of him time fishing, doing yardwork, and playing billiards.  He related that he has two close friends, but does not see them often.  He related that he last worked in 2008 but stopped due to a broken ankle and fractured leg, but explained that he has since engaged in handyman and yard work.  He avoids social interaction with others as he used to become irritated easily.  He also limits contact with his wife to "avoid conflict."  Symptoms noted or endorsed were: anxiety, sleeplessness, recurrent dreams, hypervigilance about locked doors, feelings of hopelessness, diminished interest in activities, and anxiety attacks once every three months.  It was noted that he presented with a neat appearance, normal speech, appropriate eye contact, above average intelligence, and linear thought processes.  He did not present with any perceptional issues or psychotic features, and he did not report any thoughts of suicide or homicide.  Notably, the Veteran did not believe his symptoms have changed since his February 2009 examination.  The examiner diagnosed PTSD and opined that the manifestations of the Veteran's PTSD cause occupational and social impairment with reduced reliability and productivity, and most closely approximate the rating criteria for a 50 percent disability.  

As to the Veteran's previous GAF scores in the record, the examiner explained that the score of 37 in January 2009 would indicate that he was experiencing impairment in reality-testing or communication or major impairments in several areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran did not display impairment in reality-testing or communication and also did not display major impairments in several areas in the evaluation at hand.  The examiner explained that a GAF score from 41-60 is indicative of moderate to serious symptoms.  She noted the February 2009 score of 45, as well as subsequent GAF scores of 49-60 within the treatment record.  She explained that based on her review of the record and evaluation of the Veteran, his clinical presentation and level of symptoms are more accurately represented by a GAF score within the 41-60 range.  

Analysis

Prior to February 13, 2009

Considering the symptoms manifested throughout the period prior to February 13, 2009, the Board finds that Veteran's PTSD most closely approximated a disability picture consistent with occupational and social impairment with reduced reliability and productivity, as contemplated by the 50 percent rating assigned.  His symptoms included: depressed mood, irritability, anger, feelings of worthlessness, recurrent memories and dreams, difficulty sleeping, and anxiety attacks less than weekly.  Notably, he reported that he has been married for 38 years, has some friends, and is an active member of his church.  The disability picture presented does not reflect or suggest occupational and social impairment in most areas, which would warrant a 70 percent rating.  There has not been obsessive rituals that interfere with routine activities, illogical, obscure, or irrelevant speech, near-continuous panic which interferes with the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, the inability to establish and maintain effective relationships, or other symptoms of such nature and severity.  The Board notes the Veteran's report of suicidal and homicidal ideation in January 2013, but notes that he denied any intent.  The Board also notes a GAF score of 37 upon private examination in January 2009, but finds it inconsistent with the symptoms noted in the clinical records immediately before and after.  GAF scores, of themselves, without explanation  are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms presented, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Based on symptoms presented (which do not reflect deficiencies in most areas), the Board finds a rating in excess of 50 percent is not warranted prior to February 13, 2009.   

February 13, 2009 through June 17, 2013

The Board finds that during this period the Veteran's PTSD most closely approximated a disability picture consistent with occupational and social impairment with deficiencies in most areas.  His symptoms included: neglect of personal appearance and hygiene, inappropriate behavior, depressed mood, appetite disturbance, difficulty sleeping, nightmares, lethargy, poor motivation, occasional passive thoughts of wanting to die (without plan or intent), and hyper arousal.  However, the disability picture presented does not reflect or suggest total occupational and social impairment, which would warrant a 100 percent rating.  The Veteran reported a rare auditory hallucination in July 2009; however, there has not been gross impairment in thought processes or communication, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or other symptoms of such nature and severity.  GAF scores of 49 (July 2009) and 53 (March 2013) reflect and support moderate to serious symptoms (and not total occupational and social impairment-the Veteran was functioning).  Accordingly, the Board finds that a 70 percent rating, and no higher, is warranted from February 13, 2009, to June 17, 2013.

June 18, 2013, through September 21, 2014

The Board finds that during this period the Veteran's PTSD most closely approximated a disability picture consistent with occupational and social impairment with reduced reliability and productivity, as contemplated by the 50 percent rating assigned.  Notably, his PTSD symptoms had improved from the period immediately preceding and stabilized by June 18, 2013.  His symptoms included: depressed mood, anxiety, frustration, irritability, trouble sleeping, and low energy.  He reported being active, fishing and spending time with a grandchild.  GAF scores noted (55 (June 18, 2013), 51 (June 26, 2013), 58 (September 2013), and 58 (October 2013)) reflect moderate symptoms (and not deficiencies in most areas).  The disability picture presented simply does not reflect or suggest occupational and social impairment in most areas.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for the period from June 18, 2013, to September 21, 2014.  

Since September 22, 2014 

The Board finds that the symptoms shown during this period do not reflect a disability picture consistent with total occupational and social impairment.  They included: anxiety, sleeplessness, recurrent dreams, hypervigilance about locked doors, feelings of hopelessness, diminished interest in activities, and anxiety attacks once every three months.  There has no gross impairment in thought processes or communication, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or other symptoms of such nature and severity.  By his own accounts, the Veteran maintains a good relationship with his siblings and enjoys spending time with his adult child and grandchildren.  He also enjoys fishing, doing yardwork, and playing billiards.  And he works at least part-time as a handyman and doing yard work.  Accordingly, the Board finds that a total disability rating is not warranted at any time since September 22, 2014.   

The record does not suggest that the rating criteria are inadequate for rating the Veteran's PTSD, so as to warrant referral for consideration of an extraschedular rating.  The record does not show, and he has not alleged, any symptoms that are not reflected in the schedular criteria for the 50 and 70 percent "staged" ratings assigned.  The effects of his disability have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A July 2015 rating decision denied the Veteran a total rating based on individual unemployability due to service-connected disabilities (TDIU).  He did not file a notice of disagreement with that decision, and it is final.  A claim for TDIU has not been re-raised since, in the context of the instant claim for increase.  By his own accounts, the Veteran is working part-time, engaging in handyman work, yard work, and maintaining his brother's nursery.  See September 2014 VA examination report.  The evidence does not suggest that he is incapable of substantially gainful employment.  Accordingly, the Board finds that entitlement to a TDIU has not been re-raised by the record since June 2015 and is not for consideration.     

In reaching these conclusions, the Board has considered the benefit-of-the-doubt rule, resolving reasonable doubt in the Veteran's favor whenever it appeared.  
See 38 C.F.R. § 4.3.  


ORDER

A rating for PTSD in excess of 50 percent prior to February 13, 2009, is denied.

A "staged" increased (to 70 percent, but no higher) rating for PTSD is granted for the period from February 13, 2009 through June 17, 2013, subject to the regulations governing payment of monetary awards.

A rating for PTSD in excess of 50 percent from June 18, 2013 through September 21, 2014, is denied.

A rating for PTSD in excess of 70 percent from September 22, 2014, is denied.  


REMAND

In February 2014, the Veteran raised a secondary service connection theory of entitlement to service connection for sleep apnea, i.e., that it is secondary to his service-connected PTSD.  The record reflects that the Veteran underwent a sleep disorder consultation in April 2008.  He explained that he stops breathing while sleeping and that he "jumps" in his sleep.  A May 2008 diagnostic sleep study report showed an impression of mild OSA with loud snoring, which contributes significantly towards additional sleep fragmentation.  An October 2008 sleep latency test noted an impression of severe OSA.  

In July 2014 VA examination the Veteran underwent a to determine the etiology of the Veteran's OSA, the examiner opined that the Veteran's OSA is not due to or aggravated by his service, and is a stand-alone entity that is not due to or aggravated by his service-connected PTSD.  The examiner explained that a review of current medical literature is silent for any mechanism by which PTSD (a psychological disorder) may cause or aggravate OSA (an oropharyngeal anatomic abnormality).  In response, the Veteran's representative submitted two medical journal articles which suggest that there may be some association between psychiatric disorders and sleep apnea.  Accordingly, an addendum opinion medical opinion that acknowledges the literature cited is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should return the Veteran's record to the July 2014 VA examiner for further review and an addendum medical  opinion regarding a nexus between the Veteran's service-connected PTSD and his claimed OSA, encompassing the medical journal articles received in April 2016 which suggest the two may be related.  The examiner must review the Veteran's entire record (to include the two articles from the Veteran's representative received in April 2016) and respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's OSA is either caused by or aggravated by the Veteran's service-connected PTSD? 

The examiner must explain the rationale for all opinions; to include comment on the articles the Veteran has submitted.  If the July 2014 examiner is unavailable, the record should be forwarded to another appropriate provider for the opinion sought.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


